      Case 1:19-cv-00071-SPW-TJC Document 230 Filed 07/27/21 Page 1 of 20



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION


TODD COPENHAVER and AMBER                         CV 19-71-BLG-SPW-TJC
COPENHAVER,

                    Plaintiffs,                   ORDER

vs.

CAVAGNA GROUP S.p.A OMECA
DIVISION, AMERIGAS PROPANE,
L.P., ALBERTSONS, LLC., and DOES
1-10,

                    Defendants.

       Before the Court are multiple motions. In addition to the parties’ motions

for summary judgment, which will be addressed by separate findings and

recommendations, currently pending are Plaintiffs Todd and Amber Copenhaver’s

motions for Rule 37 Sanctions against Defendants (Docs. 105, 110), for Leave to

File Fourth Amended Complaint (Doc. 115), and to Seal (Doc. 209); Defendants

AmeriGas Propane L.P. and Albertsons Companies Motion for Leave to File a Sur-

Reply in Opposition to the Motion to Amend (Doc. 153); Defendant Cavagna

Group S.p.A. Omeca Division’s Motion to Compel Rule 35 Examinations (Doc.

132), and to Seal (Doc. 212). Several of the motions were argued during a motions

hearing on July 13, 2021. (See Doc. 227.) All matters are fully briefed and ripe

for review.
                                         1
     Case 1:19-cv-00071-SPW-TJC Document 230 Filed 07/27/21 Page 2 of 20



      Having considered the parties’ submissions and oral arguments,

Copenhavers’ motions for sanctions are DENIED and motion to amend is

GRANTED; AmeriGas and Albertsons’ motion to file sur-reply is GRANTED;

Cavagna’s motion to compel is GRANTED, and Plaintiffs and Cavagna’s motions

to seal are GRANTED.

I.    Procedural Background

      Copenhavers filed this suit on June 25, 2019 against Defendants Cavagna

North America Inc., AmeriGas Propane, L.P., Albertsons LLC, and Blue Rhino

Corporation, alleging various claims related to the purchase and use of an

exchangeable propane cylinder tank that ultimately caught fire and injured the

Copenhavers. (Doc. 1.) A preliminary pretrial conference was held on November

5, 2019; the subsequently issued Scheduling Order set the deadline for amended

pleadings and joinder of parties for February 5, 2020. (Docs. 11, 17.)

      After conferring, the parties agreed to dismiss the Complaint without

prejudice to correctly name the corporate defendants. (Doc. 18.) Plaintiffs filed an

Amended Complaint on November 14, 2019, naming Cavagna Group S.p.A

Omeca Division (“Cavagna”), AmeriGas Propane, L.P. (“AmeriGas”), and

Albertsons Companies, Inc. (“Albertsons”) as defendants, and dropping Blue

Rhino Corporation from the suit. (Doc. 19.) Plaintiffs subsequently filed an

unopposed motion to file the Second Amended Complaint on February 4, 2020,

                                         2
      Case 1:19-cv-00071-SPW-TJC Document 230 Filed 07/27/21 Page 3 of 20



seeking leave to add Ningbo Wanan Co., Ltd as a defendant. (Doc. 40.) The

motion was granted; Plaintiffs filed the Second Amended Complaint on February

5, the deadline for amended pleadings. (Docs. 41, 42.) The same day, Plaintiffs

filed a motion to file the Third Amended Complaint, seeking leave to add Running

Supply, Inc. as a defendant. (Docs. 44-46.) The Court granted the motion;

Plaintiffs filed the Third Amended Complaint on February 12, 2020. (Docs. 47,

48.) Plaintiffs subsequently dismissed their claims against Ningbo Wanan and

Runnings Supply Inc. on April 29, 2020. (Docs. 73, 74.) Thus, the remaining

defendants are Cavagna, AmeriGas, and Albertsons (collectively, “Defendants”).

       A status conference was held on May 4, 2020 regarding multiple motions

and issues related to discovery, sanctions, and vacating/amending the Scheduling

Order. (Docs. 81, 83.) Insofar as amending the Scheduling Order, all amended

dates related to discovery, settlement, and motions deadlines; the deadline for

amendments to pleadings remained the same. (Doc. 84.) The new discovery

deadline was set at November 6, 2020. (Id. at 3.)

       Plaintiffs filed the instant motion seeking leave to file the Fourth Amended

Complaint on December 2, 2020. (Doc. 115.)

II.    Plaintiffs’ Motion to Amend

       Copenhaver’s Third Amended Complaint sets forth a claim for strict

products liability and punitive damages, and states that “Defendants and each of

                                          3
    Case 1:19-cv-00071-SPW-TJC Document 230 Filed 07/27/21 Page 4 of 20



them were at all material times in the business of selling the Product or regulator

and sold the Product or regulator in a defective condition unreasonably dangerous

to the consumers and users.” (Doc. 48 at ¶ 31.) As to the specific defect,

Copenhavers alleged that fire on the propane tank was caused by a leak in the

rubber sealing gasket inside the valve on the tank. (Id. at ¶ 20.) Copenhavers

further alleged that the leak was caused by the defective design of the valve and

defective material used in the sealing gasket. (Id.)

      On August 3, 2020, Cavagna disclosed its liability experts, who asserted that

the propane leak did not come from the valve itself, but from the base or “spud” of

the valve where it connects to the cylinder. Albertsons and AmeriGas joined in the

disclosure and adopted the conclusions of Cavagna’s experts. Copenhavers assert

they were unaware that Defendants intended to rely on the “spud theory” to defend

the claim until the experts were disclosed.

      Copenhavers responded by submitting a rebuttal expert report on September

4, 2020, asserting that the evidence was inconsistent with the spud theory. But the

report further stated that even if the leak originated at the spud, it was nevertheless

still due to a defective and unreasonably dangerous condition, which would have

existed at the time the tank was sold to Copenhavers. In other words, Copenhavers

asserted that regardless of whether the leak originated from the valve or from the




                                           4
    Case 1:19-cv-00071-SPW-TJC Document 230 Filed 07/27/21 Page 5 of 20



spud, it was a defective, unreasonably dangerous product for which the Defendants

were strictly liable.

       Thereafter, a disagreement apparently developed between Copenhavers and

AmeriGas and Albertsons over whether the alternative spud theory was

encompassed within the allegations of the Third Amended Complaint.

Copenhavers thus specifically included the theory in their proposed Fourth

Amended Complaint, submitted with their motion for leave to amend on December

2, 2020. (Doc. 117-1.) AmeriGas and Albertsons object to the amended pleading

and assert they will be prejudiced if Copenhavers are permitted to recover on this

alternative theory at trial. Copenhavers counter that the amendment merely

reflects the rebuttal expert report timely provided to Defendants in September

2020, following Defendants own disclosure of the theory in August 2020.

       A.     Legal Standard

       Fed. R. Civ. P. 15(a)(2) governs the amendment of pleadings before trial and

provides, in pertinent part, that “a party may amend its pleading only with the

opposing party’s written consent or the court’s leave.” Where the motion to amend

comes after a scheduling order has been imposed, however, Rule 16(b) must also

be considered. Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 608 (9th Cir.

1992); Coleman v. Quaker Oats Co., 232 F.3d 1271, 1294 (9th Cir. 2000).




                                         5
    Case 1:19-cv-00071-SPW-TJC Document 230 Filed 07/27/21 Page 6 of 20



      Rule 16(b)(4) requires “good cause” to modify a scheduling order. “Unlike

Rule 15(a)’s liberal amendment policy, which focuses on the bad faith of the party

seeking to interpose an amendment and the prejudice to the opposing party, Rule

16(b)’s ‘good cause’ standard primarily considers the diligence of the party

seeking the amendment.” Johnson, 975 F.2d at 609; Coleman, 232 F.3d at 1294.

Prejudice to the opposing party may provide an additional reason to deny a motion

to amend, but “the focus of the inquiry is upon the moving party’s reasons for

seeking modification.” Id. “If that party was not diligent, the inquiry should end.”

Id.; see also, In re Western States Wholesale Natural Gas Antitrust Litigation, 715

F.3d 716, 737 (9th Cir. 2013) (upholding denial of motion to amend where “the

party seeking to modify the scheduling order has been aware of the facts and

theories supporting amendment since the inception of the action”).

      If good cause has been shown, the Court then determines whether the

requirements of Rule 15(a)(2) are satisfied. Alioto v. Town of Lisbon, 651 F.3d

715, 719 (7th Cir. 2011). The Ninth Circuit directs courts to consider the

following five factors to assess whether to grant leave to amend under Rule

15(a)(2): bad faith, undue delay, prejudice to the opposing party, futility of

amendment, and previous amendments. Western States, 715 F.3d at 738; Bonin v.

Calderon, 59 F.3d 815, 845 (9th Cir. 1995). Prejudice to the opposing party

carries the greatest weight. Eminence Capital, LLC v. Aspeon, Inc., 316 F.3d 1048,

                                          6
    Case 1:19-cv-00071-SPW-TJC Document 230 Filed 07/27/21 Page 7 of 20



1052 (9th Cir. 2003); Kelly Supply, LLC v. Econ. Polymers & Chemicals, 2014

WL 2961083, at *3 (D. Mont. June 30, 2014).

      B.     Discussion

             1.    Rule 16(b)

      The Court finds Plaintiffs have satisfied the good cause standard under Rule

16(b). The November 5, 2019 Scheduling Order set the deadline for amended

pleadings for February 5, 2020. (Doc. 17.) Plaintiffs’ previous amended

complaints were timely. When Cavagna disclosed its expert report in August

2020, to which AmeriGas and Albertsons’ joined and adopted, Plaintiffs learned

that Cavagna would argue that the spud, not the valve seal, was the source of the

leak that caused the fire that ultimately led to the Copenhavers’ injuries. At that

point, Plaintiffs obviously could not have met the amended pleadings deadline to

specifically incorporate Defendants’ spud leak theory, since it had expired six

months prior. Nevertheless, Plaintiffs believed their Third Amended Complaint

sufficiently encompassed any defect, including the spud. But AmeriGas and

Albertsons apparently disagreed and asserted that the operative complaint was

narrowly focused on the face valve leak only. Copenhavers thus specifically

included the alternative theory in their Fourth Amended Complaint.

      A court can deny a motion for leave to amend if the plaintiff is not diligent

in seeking amendment. In Johnson, for example, the Ninth Circuit affirmed denial

                                          7
    Case 1:19-cv-00071-SPW-TJC Document 230 Filed 07/27/21 Page 8 of 20



of a motion to amend when the plaintiff ignored the defendant’s answer to the

complaint and responses to interrogatories that “amply indicated that [the

defendant] did not own and operate the ski resort” where his injuries took place

and therefore missed the opportunity to name the proper defendant before the

deadline. Johnson, 975 F.2d at 609. The court held that “[f]ailing to heed clear

and repeated signals that not all the necessary parties had been named in the

complaint does not constitute diligence.” Id.

      That is not the case here. Copenhavers received notice of Defendants’ spud

leak theory with the disclosure of their expert report, well beyond the amended

pleadings deadline. They timely responded to the disclosure with their own expert

report, which both refuted the theory and made clear that even if the theory were

true, the product was still defective. After AmeriGas and Albertsons’ voiced

objection to the inclusion of the theory under the existing pleadings, Plaintiffs

moved to amend their complaint. The Court finds Plaintiffs were diligent in their

efforts to respond to Defendants newly disclosed spud theory and have satisfied

Rule 16(b)’s good cause standard.

             2.     Rule 15(a)

      The Court also finds that Copenhavers have satisfied the requirements of

Fed. R. Civ. P. 15(a). For the same reasons discussed above, the Court does not

find bad faith or undue delay in seeking leave to amend.

                                          8
       Case 1:19-cv-00071-SPW-TJC Document 230 Filed 07/27/21 Page 9 of 20



        The proposed amendment is also not futile. The test for futility is

tantamount to the Rule 12(b)(6) standard in which “no set of facts can be proven

under the amendment to the pleadings that would constitute a valid and sufficient

claim or defense.” Kelly Supply, 2014 WL 2961083, at *3 (quoting Miller v.

Rykoff-Sexton, Inc., 845 F.2d 209, 214 (9th Cir. 1988)). Copenhavers have simply

incorporated Defendants’ own theory of how the fire originated, and alleged that if

Defendants’ theory is correct, the product would have been sold in a defective

condition unreasonably dangerous to a user and consumer. Copenhavers

allegations are sufficient to state a claim under Montana strict products liability

law.

        Defendants have also not established undue prejudice. Undue prejudice

equates to a substantial prejudice or substantial negative effect. SAES Getters

S.p.A. v. Aeronex, Inc., 219 F. Supp. 2d 1081, 1086 (S.D. Cal. 2002) (citing

Morongo Band of Mission Indians v. Rose, 893 F.2d 1074, 1079 (9th Cir.1990)).

Adding claims that greatly alter the nature of the litigation or require defendants to

undertake an entirely new course of defense at a late hour constitutes substantial

prejudice. Id. The Ninth Circuit has also noted that late amendments asserting

new theories are viewed unfavorably “when the facts and the theory have been

known to the party seeking amendment since the inception of the cause of action.”

Acri v. Int’l Ass’n of Machinists & Aerospace Workers, 781 F.2d 1393, 1398 (9th

                                           9
    Case 1:19-cv-00071-SPW-TJC Document 230 Filed 07/27/21 Page 10 of 20



Cir. 1986); Coleman, 232 F.3d at 1295. In Acri, for example, the court affirmed

the rejection of a motion for leave to amend when the plaintiffs’ attorney admitted

to delaying a new cause of action for tactical reasons until after summary

judgment. Id. In Coleman, the court also affirmed denial of a motion to amend

when the plaintiffs possessed a statistical report prior to an earlier amended

complaint but offered no explanation why the information was not integrated in the

prior amended complaint and delayed to a subsequent motion to amend. Coleman,

232 F.3d at 1295.

      Here, contrary to Defendants’ arguments, Copenhavers have not changed

their cause of action. Copenhavers have based their claim on strict products

liability since the initial Complaint was filed, claiming “Defendants … sold the

Product in a defective condition.” Therefore, Copenhavers’ grounds for recovery

remains the same – strict products liability under Mont. Code Ann. § 27-1-719.

The only thing that has changed is the inclusion of a possible alternative theory

relative to the source of the propane leak. But Defendants can hardly be heard to

argue they were surprised and prejudiced by the inclusion of this theory, since it is

the Defendants’ own theory of how the fire originated. The Defendants obviously

knew this theory would be injected into this case long before the Copenhavers.

      AmeriGas and Albertsons argue, however, that they will be substantially

prejudiced by the amendment. They argue that they made a tactical decision not to

                                         10
    Case 1:19-cv-00071-SPW-TJC Document 230 Filed 07/27/21 Page 11 of 20



retain their own experts because they “would either be entitled to common law

indemnity from Cavagna as the supplier of a defective component part if Plaintiffs

recovered, or they would face no liability if Cavagna proved the valve design was

not defective.” (Doc. 120 at 25.) Thus, AmeriGas and Albertsons argue that if

Copenhavers are restricted to the valve seal theory they “would face no strict

liability for other alleged defects such as the purported ‘spud leak,’ now they

could.” (Id.) They also argue they have lost “the right to challenge the legal

support for a strict liability claim for a latent defect in a used product,” which they

maintain is an open question in Montana. (Id. at 24.)

      But the fact remains that the spud theory was injected into this case by

Defendants. AmeriGas and Albertsons now appear to be arguing that the theory

they adopted and endorsed subjects them to liability, where they had none

previously. Surely, Defendants cannot expect to rely on this theory to defend

against the valve theory but prevent the Copenhavers from responding to their

position and assert that Defendants are liable under their own theory as well.

Additionally, it is not clear why AmeriGas and Albertsons were prevented from

raising the legal argument that they are not strictly liable under Montana law for

selling a used product with a latent defect. That defense appears to have been

available to them regardless of the Copenhavers’ theory on how this fire started.




                                          11
   Case 1:19-cv-00071-SPW-TJC Document 230 Filed 07/27/21 Page 12 of 20



      The final factor for the Court to consider is whether Plaintiffs have

previously amended their complaint. Western States, 715 F.3d at 738; Bonin v.

Calderon, 59 F.3d 815, 845 (9th Cir. 1995). Plaintiffs have amended their

complaint three times, primarily to add or dismiss parties or to accurately name the

corporate entities. But the Copenhavers did not fail to amend their pleading to

incorporate the current allegations. As discussed above, Copenhavers could not

have incorporated their proposed changes into their previous amendments, because

they did not have knowledge of Defendants’ theory.

      In sum, given that Rule 15(a)(2)’s “when justice so requires” standard is to

be applied with “extreme liberality,” the Court finds Plaintiffs’ proposed Fourth

Amended Complaint would facilitate a decision on the merits and the motion is

granted. Eminence Capital, 316 F.3d at 1051; Adam v. Hawaii, 235 F.3d 1160,

1164 (9th Cir. 2000); U.S. v. Webb, 655 F.2d 977, 979 (9th Cir. 1981); Bonin, 59

F.3d at 845; Eldridge v. Block, 832 F.2d 1132, 1135 (9th Cir. 1987).

      The Court is mindful, however, that Copenhavers did not move to amend

until after experts had been disclosed and after the discovery deadline. Therefore,

AmeriGas and Albertsons may file a motion to reopen discovery on a very limited

basis and/or motion to extend the motions deadline for the limited purpose of

raising the used product issue. The motion must be filed within 14 days of this

order. Such a motion will not be granted, however, unless AmeriGas and

                                         12
       Case 1:19-cv-00071-SPW-TJC Document 230 Filed 07/27/21 Page 13 of 20



Albertsons can show precisely what additional discovery or motion is necessary,

specifically how long it will take to accomplish, and establish why they were

previously prevented from conducting the discovery or filing the motion.

III.     AmeriGas and Albertsons’ Motion to File Sur-Reply

         Defendants AmeriGas and Albertsons moved the Court to file a sur-reply to

Plaintiffs’ reply in support of its motion to amend. (Doc. 153.) In preparing for

oral argument, the Court did review the sur-reply (Doc. 153-1). Therefore, the

motion will be granted. The parties do not need to re-file the document; no further

action is required.

IV.      Plaintiffs’ Motions for Rule 37 Sanctions

         For reasons expressed on the record at oral arguments, Plaintiffs Motions for

Rule 37 Sanctions against Cavagna (Doc. 105) and AmeriGas and Albertsons

(Doc. 110) are denied.

V.       Cavagna’s Motion to Compel Rule 35 Examinations

         Cavagna moves the Court to compel Plaintiffs to produce Todd Copenhaver

for Rule 35 examinations by Dan Thompson for a vocational rehabilitation and life

care assessment, and by Dr. Debra Sheppard for a psychological assessment.

(Doc. 132.)

         Fed. R. Civ. P. 35(a) permits a court to order a party whose mental or

physical condition is in controversy to submit to a physical or mental examination

                                           13
    Case 1:19-cv-00071-SPW-TJC Document 230 Filed 07/27/21 Page 14 of 20



by a suitably licensed or certified examiner, as well as specify the time, place,

manner, conditions, scope, and identity of the examiner. Daum v. Allstate Fire and

Casualty Ins. Co., 2014 WL 12600126, *2 (D. Mont. Oct. 28, 2014). The party

requesting the examination has the burden to establish that “(1) the medical

condition as to which the examination is sought is really and genuinely in

controversy; and (2) that good cause exists for ordering each particular

examination.” Id. (quoting Schlagenhauf v. Holder, 379 U.S. 104, 118 (1964)).

      The parties agree that Todd Copenhaver’s medical condition is genuinely in

controversy. (Docs. 154 at 2; 161 at 2.) The parties dispute, however, whether

there is good cause for the proposed examinations, the scope and manner of the

examinations, and whether Plaintiffs’ counsel is entitled to observe. (Doc. 161 at

2.) The Court will address each issue in turn.

      A.     Good Cause

      Cavagna asserts that Plaintiffs’ vocational rehabilitation and life care expert,

Michael R. Butz, is going to testify, and thus an examination by Mr. Thompson

will allow Cavagna to make its own assessment of Todd’s alleged vocational

impairments and restrictions. (Doc. 154 at 11.) As to Dr. Sheppard, Cavagna

argues that Plaintiffs’ own doctors will testify, a review of their records is

insufficient, and his emotional distress is ongoing, thus good cause has been shown

for an examination. (Id. at 12-14.)

                                          14
      Case 1:19-cv-00071-SPW-TJC Document 230 Filed 07/27/21 Page 15 of 20



        Plaintiffs argue there is no good cause for Mr. Thompson’s examination

because he is from Canada, when numerous vocational experts can be found in

Montana. They also assert Defendants can obtain the information by other means,

such as from Todd’s records. (Doc. 161 at 10-11.) Plaintiffs do not assert a

specific argument opposing Dr. Sheppard. (See generally, Id.)

        The Court finds Cavagna should have the opportunity to adduce relevant

information to meet Plaintiffs’ own experts relative to Todd’s ongoing vocational

and mental condition, which are squarely at issue in his claimed damages. While

Defendants have access to Todd’s medical records, Plaintiffs have their own

experts to establish the extent of his injuries and damages. “One of the purposes of

Rule 35 is to ‘level the playing field’ between parties in cases where a party’s

mental condition is at issue.” Elmansoury v. City of Garden Grove, 2019 WL

2871159, at *2 (C.D. Cal. Mar. 26, 2019). Further, Mr. Thompson’s residence is

irrelevant to his expertise, which is supported by his CV and extensive experience

testifying in the United States as a vocational expert. (See Doc. 154-1.) Any

issues with respect to credibility are for the trier of fact. Wood v. Old Trapper

Taxi, 952 P.2d 1375, 1381 (Mont. 1997) (“Juries have an uncanny ability to

evaluate the credibility of a witness, especially an expert.”).

///

///

                                          15
    Case 1:19-cv-00071-SPW-TJC Document 230 Filed 07/27/21 Page 16 of 20



      B.     Scope and Entitlement to Observe

      Plaintiffs argue that Cavagna has failed to properly define the scope and

manner of its proposed Rule 35 exams. (Doc. 161 at 13.) This argument

misconstrues the requirements of Rule 35. In Daum, this Court rejected the same

argument, reasoning:

      Rule 35 states that an “order ... must specify the time, place, manner,
      conditions, and scope of the examination, as well as the person or
      persons who will perform it.” Fed. R. Civ. P. 35(a)(2)(B) (emphasis
      added [in original]). The specific requirements in Rule 35(a)(2)(B) thus
      do not apply to the contents of the movant’s motion, but to the contents
      of the Court’s order.

Daum, 2014 WL 12600126, at *2.

      Plaintiffs also assert entitlement for the presence of counsel during the

“history” portion of the examination. (Doc. 161 at 5, FN1.) But there is a

substantial question whether Plaintiffs have any such entitlement under the federal

rules. “Rule 35 does not provide for the presence of counsel, and the majority of

federal courts to address this issue have concluded that an attorney does not have

the right to be present during the examination.” Barrett v. Great Hawaiian

Cruises, Inc., 1997 WL 862762, at *2 (D. Haw. Sept. 17, 1997) (collecting cases 1);


1
 See, e.g., Tirado v. Erosa, 158 F.R.D. 294 (S.D.N.Y.1994); Wheat v. Biesecker,
125 F.R.D. 479 (N.D.Ind.1989); Di Bari v. Incaica Cia Armadora, 126 F.R.D. 12
(E.D.N.Y.1989); McDaniel v. Toledo, Peoria and Western Railroad Co., 97 F.R.D.
525 (C.D.Ill.1983); Warrick v. Brode, 46 F.R.D. 427 (Del.1969); Dziwanoski v.
Ocean Carriers Corp., 26 F.R.D. 595 (Md.1960).

                                         16
    Case 1:19-cv-00071-SPW-TJC Document 230 Filed 07/27/21 Page 17 of 20



see also, Tarte v. United States, 249 F.R.D. 856, 859 (S.D. Fla. 2008) (collecting

cases).

      In Barrett, the court noted two reasons to deny a party the right to counsel

during a medical examination: presence of counsel injects partisanship into “what

should be a wholly objective inquiry,” and presence of counsel creates a potential

ethical problem if the attorney has to testify as a witness to impeach the examining

physician. Id.

      In Tarte, the court noted federal courts have required the party seeking to

have an observer present to establish “good cause” because the presence of a third

party is not typically necessary or proper. Tarte, 249 F.R.D. at 859. See also,

Mayorga Martinez v. United States, 2019 WL 4277803, at *4 (C.D. Cal. Apr. 10,

2019) (suggesting establishing good cause is the “majority rule.”)

      In any event, the Tarte court and many others suggest that Rule 35 and the

adversarial process provide safeguards to plaintiffs, such as a Rule 35 examination

report, opportunity to depose the physician/expert, cross-examination, introduction

of contrary expert evidence, and the opportunity to exclude questioning at trial.

Tarte, 249 F.R.D. at 859.

      In this case, however, the parties appear to have stipulated to the presence of

Plaintiffs’ Counsel during the “history” portion of the examination. Thus, the

parties’ stipulation to the presence of Plaintiffs’ Counsel during the history portion

                                          17
    Case 1:19-cv-00071-SPW-TJC Document 230 Filed 07/27/21 Page 18 of 20



of the examinations will be permitted. No interference in taking Copenhaver’s

history will be permitted. Counsel’s presence at the evaluation portions of the

examinations will not be permitted.

      Accordingly, because Cavagna has satisfied the good cause requirement of

Rule 35, this Court will order Todd Copenhaver to submit to the independent

medical examinations requested. The examinations will be conducted by

vocational and life care expert Dan Thompson and by psychologist Debra

Sheppard. The examinations will be conducted at a place mutually convenient for

Todd Copenhaver and the examiners, but if the parties are unable to agree upon a

location, the examinations will be conducted in Billings, Montana. The

examinations will be conducted within 30 days from the date of this order. The

scope of the examination by Mr. Thompson will be the same as typically

conducted in a vocational rehabilitation and life care examination, and similar to

that performed by Plaintiffs’ expert, Michael R. Butz. The scope of the

neuropsychological examination will be the same as is typical for a

neuropsychological examination conducted by Dr. Sheppard. The Court will not

otherwise limit the scope of the examinations. As discussed above, Plaintiffs will

have the opportunity to challenge any findings from the examinations through

deposition, cross-examination at trial, introduction of contrary expert evidence, and

the opportunity to seek exclusion or limitation of evidence at trial.

                                          18
      Case 1:19-cv-00071-SPW-TJC Document 230 Filed 07/27/21 Page 19 of 20



        Once arrangements for the examinations are made, the parties shall file a

proposed schedule for disclosure of reports of the examinations, and a proposed

deadline for taking any depositions of the witnesses.

VI.     Motions to Seal

        Copenhavers have filed a renewed motion to seal certain documents (Doc.

209); Cavagna has also filed a motion to seal certain documents (Doc. 212). Both

motions are unopposed and will be granted.

VII. Conclusion

        IT IS ORDERED that:

1.      Plaintiffs motion to amend (Doc. 115) is GRANTED. Plaintiffs must

promptly file the Fourth Amended Complaint as directed by L.R. 15.1. AmeriGas

and Albertsons may file a motion to reopen discovery on a limited basis and/or to

reopen the time for filing specified motions within 14 days of the date of this order.

Copenhavers will be given 14 days after filing any such motion to respond;

2.      Defendants AmeriGas and Albertsons’ Motion to File Sur-Reply (Doc. 153)

is GRANTED to the extent that the Court has already considered the brief. No

further steps are necessary;

3.      Plaintiffs Motions for Rule 37 Sanctions (Docs. 105, 110) are DENIED;

4.      Defendant Cavagna’s Motion to Compel Rule 35 Examination (Doc. 132) is

GRANTED under the terms and conditions set forth above;

                                          19
      Case 1:19-cv-00071-SPW-TJC Document 230 Filed 07/27/21 Page 20 of 20



5.      Plaintiff’s motion to file documents under seal (Doc. 209) is GRANTED;

and

6.      Cavagna’s motion to file documents under seal (Doc. 212) is GRANTED.

        IT IS ORDERED.

        DATED this 27th day of July, 2021.

                                      _________________________
                                      TIMOTHY J. CAVAN
                                      United States Magistrate Judge




                                        20
